Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.	
Applicant argued that Hong does not appear to disclose "a circuit element layer comprising a first transistor in the non-display area including a first semiconductor pattern and a first control electrode overlapping the first semiconductor pattern, a power supply line to receive a common voltage being farther from the display area than the first transistor," as recited in Applicant's claim 1. Hong appears to disclose an organic light-emitting diode display including a display substrate 100, an encapsulation substrate 200 facing the display substrate 100, a sealant 330 formed in a peripheral area to bond the display substrate 100 and the encapsulation substrate 200, a common voltage line 250 formed in the peripheral area, and a common voltage connection line 251 formed in the peripheral area and connected to the a power supply line to receive a common voltage being farther from the display area than the first transistor (see Hong, paragraphs [0047], [0054], [0045] The scan and data drivers 400 and 500 convert the received signals into a scan signal and a data signal to selectively drive each pixel. The scan and data drivers 400 and 500 respectively include a driving circuit part including a plurality of peripheral thin film transistors Tc, which is incorrect. Claim 1 recites “a power supply line to receive a common voltage being farther from the display area than the first transistor”, see fig. 3, wherein the a power supply line to receive a common voltage being farther from the display area than the first transistor is at “S” area being farther from the display area than the first transistor Tc/Td is at the “P” area. 
To further assist the Applicant with the guidance with claim language interpretations so that the Applicant can add further/more details limitations from the specification to the claims to overcome the prior arts, the Examiner is presenting MPEP, section 2111, Claim Interpretation; Broadest Reasonable Interpretation as follow:  “The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Hong (US 2015/102299) (HONG SANG MIN [KR]) 16 April 2015 (2015-04-16)
Regarding claim 1, discloses an organic light emitting display apparatus (par. 41) comprising (fig. 3): a base layer (110) comprising a display area ("P" in fig. 3) and a non-display area ("S" in fig. 3) adjacent to the display area (par. 42);  a circuit element layer (layers 120-180) comprising a circuit element layer comprising a first transistor (see figs. 3, 4, transistor Tc/Td) in the non-display area including a first semiconductor pattern and a first control electrode overlapping the first semiconductor pattern ([0045] The scan and data drivers 400 and 500 convert the received signals into a scan signal and a data signal to selectively drive each pixel. The scan and data drivers 400 and 500 respectively include a driving circuit part including a plurality of peripheral thin film transistors Tc/Td; [0081] Referring to FIG. 4, the peripheral thin film transistor Tc/Td includes a peripheral semiconductor layer 154c, a peripheral gate electrode 
Regarding claims 2, 12, 13, fig. 3, discloses the organic light emitting display apparatus of claim 1, further comprising 20an encapsulation layer (200) on the display element layer (100), and a sealing member (330) between the circuit element layer and the encapsulation layer and located in the non-display area (“S”) to overlap with the auxiliary power supply pattern when viewed in a plan view, wherein the auxiliary power supply pattern contacts the sealing member (see fig. 4, pars. 57, element 251, pars, 37, 38).  
25Regarding claim 3, fig. 3, discloses the organic light emitting display apparatus of claim 1, wherein the display element layer further comprises an auxiliary pattern (251) in the non-display area (“S”) directly connected to both the auxiliary power supply pattern and the second electrode (270) (see fig. 3, auxiliary pattern, fig. 3 ref. 195, par. 66).  

Regarding claim 5, figs. 3, 5, discloses the organic light emitting display apparatus of claim 1, wherein the circuit element layer further comprises a data line (171) on the base layer (110), and the data line (121) and the power supply line are disposed on a same layer (100).  
Regarding claim 6, discloses the organic light emitting display apparatus of claim 3, wherein the circuit element layer further comprises: a first intermediate insulating layer between the power supply line and the auxiliary power supply pattern and comprising a contact hole through which the power supply line is connected to the auxiliary power supply pattern (The interlayer insulating layer may include a first common voltage applying hole exposing a part of the common voltage connection line, and the first common voltage applying electrode may be connected to the common voltage connection line through the first common voltage applying hole);and a second intermediate insulating layer between the auxiliary power supply pattern and the auxiliary pattern and comprising a contact hole through which the auxiliary power supply pattern is connected to the auxiliary pattern (An interlayer insulating layer 160 is formed on the driving gate electrode 125d, the common voltage connection line 251, and the second gate insulating layer 142), the display element layer further comprising a pixel definition layer between the auxiliary pattern and the second electrode (A pixel defining layer 350 is formed on the passivation layer 180 and edges of the first electrode 191), comprising a contact hole through which the auxiliary pattern is connected to the second electrode, and comprising an opening in which the light emitting layer is located (several insulating layers (see fig. 3)  ref. 142 
Regarding claim 7, discloses the organic light emitting display apparatus of claim 1, wherein the circuit element layer further comprises: a switching transistor comprising a control electrode to receive a scan signal, an input electrode receiving a data signal, and an output electrode; a driving transistor comprising an input electrode connected to the output electrode of the switching transistor; and a light emitting control transistor comprising a control electrode to receive a light emitting signal and being connected between a voltage line and the driving transistor or between the driving transistor and the first electrode ( circuit element layer comprises several transistors, See fig. 5, par. 92, T2: switching transistor, T1: driving transistor, T5, T6: light emitting control transistor).
Regarding claims 8, 9, discloses the organic light emitting display apparatus of claim 5, wherein the circuit element layer further comprises: a light emitting line driving circuit to apply the light emitting signal to the light emitting control transistor; and a gate driving circuit to apply the scan signal to the switching transistor, the light emitting line driving circuit being farther from the display area than the gate driving circuit when viewed in a plan view; and/or the auxiliary power supply pattern overlaps with the light emitting line driving circuit (see fig. 5. The AMOLED disclosed in Hong implicitly has a light emitting line driving circuit and a gate driving circuit. Depending on circumstances, the position of these driving circuits will be selected as defined in claims 6 and 7 without using inventive skills.
Regarding claim 11, Hong fig. 3, discloses the organic light emitting display apparatus of claim 1, wherein the circuit element layer further comprises: a voltage line to receive a source voltage greater than the common voltage (fig. 3, element 251, wherein the common voltage is 
Regarding claim 14, Fig. 3, Hong discloses the organic light emitting display apparatus of claim 11, wherein the circuit element layer further comprises a pad part (120/180) in the non-display area (“S”), and the 15auxiliary voltage pattern (251) is between the pad part and the display area when viewed in a plan view (100).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2015/102299) in view of HATANO KAORU (US 2013/049062).
Regarding claim 10, discloses the organic light emitting display apparatus of claim 1, wherein the auxiliary power supply pattern.
However, Hong does not disclose a material having a melting point higher than a melting point of the power supply line ((melting point).
Hatano teaches that a wiring under a sealing element is preferably made of tungsten due to its low resistivity and very high melting point and therefore extremely high heat resistance to heat generated during curing of the sealing member (par. 20). 
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2015/102299) in view of Kwak et al. (US 2006/0267885).
Regarding claim 15, Hong, fig. 3, discloses the organic light emitting display apparatus of claim 14.
However, Hong does not disclose a demultiplexer connected between the pad part and the data line.
Kwak et al. (US 2006/0267885) discloses an organic light emitting display ( OLED) including a display panel having a plurality of pixels disposed in regions where a plurality of scan lines intersect a plurality of data lines, a scan driver configured to supply scan signals to the scan lines so as to select the pixels, a plurality of demultiplexers configured to supply data signals to the data lines, a data driver configured to supply the data signals to a plurality of output lines connected to the demultiplexers, and a plurality of data line capacitors each disposed in one of the data lines and configured to store a voltage corresponding to the data signal.
It would have been obvious to the skilled in the art at the time of the invention to provide demultiplexers configured to supply data signals to the data lines in Hong as suggested by Kwak et al. (US 2006/0267885), the motivation in order to decrease the number of output lines of data drivers and display an image having uniform luminance.
Therefore, the combination of Hong and Kwak et al. (US 2006/0267885), discloses the organic light emitting display apparatus of claim 12, wherein the circuit element layer further .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2015/102299) in view of Jung et al. (US 2016/0035284).
Regarding claim 16, Hong discloses the organic light emitting display apparatus of claim 14.
However, Hong does not disclose an anti-static pattern in the non-display area.
Jung et al. discloses the dummy pixel area 123 includes a plurality of dummy pixels DP formed along the circumference of the display area 121 to surround the pixels P formed at the outmost of the display area 121. That is, the dummy pixels DP are formed to adjoin the outmost pixel P of each horizontal line of the display area 121. At this time, the number of the dummy pixels DP may be formed in each horizontal line equally or differently in accordance with the curvature of the display area 121. The plurality of dummy pixels DP serves as an anti-static circuit, which prevents external static electricity from being transferred to the pixels P of the display area 121, without displaying images unlike the pixels P formed in the display area 121.
It would have been obvious to the skilled in the art at the time of the invention to provide anti-static pattern in Hong as suggested by Jung et al., the motivation in order to prevent external static electricity from being transferred to the pixels of the display area.
Therefore, the combination of Hong and Jung et al., discloses the organic light emitting display apparatus of claim 12, wherein the circuit element layer further comprises an anti-static pattern in the non-display area, and the auxiliary voltage pattern covers the anti-static pattern when viewed in a plan view (see Kwak et al. (US 2005/0023956), Jung et al., par. 47).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2015/102299) in view of HONG SANGMIN (US 2016/293883) (hereinafter Hong 883).
	Hong discloses the claim 1. However, Hong does not disclose a hole in the auxiliary power supply.
Hong 883 discloses (fig. 8, par. 136) holes are made e.g. in the power supply line 224 and the insulating layers underneath, to increase the adhesive strength of the substrate and encapsulating substrate. 
It would have been obvious to the skilled in the art at the time of the invention would make holes in the auxiliary power supply pattern under the sealing member to enable an increase of adhesive strength without using inventive skills in Hong as suggested by Hong 883, the motivation in order for exposing a part of the first drain electrode.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/            Primary Examiner, Art Unit 2623